Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1495
                       Lower Tribunal No. 14-30219
                          ________________


                   Jorge Gonzalez-Barrera, et al.,
                                 Appellants,

                                     vs.

               Majorca Towers Condominium, Inc.,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

     W. Sam Holland, for appellants.

     Becker & Poliakoff, P.A., and Lilliana M. Farinas-Sabogal, for appellee.


Before FERNANDEZ, C.J., and EMAS, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Lazcar Int’l, Inc. v. Caraballo, 957 So. 2d 1191, 1193

(Fla. 3d DCA 2007); Allstate Floridian Ins. Co. v. Ronco Inventions, LLC, 890

So. 2d 300, 304 (Fla. 2d DCA 2004); see also Gonzalez-Barrera v. Majorca

Towers Condo., Inc., 197 So. 3d 591 (Fla. 3d DCA 2016); Gonzalez-Barrera

v. Majorca Towers Condo., Inc., 210 So. 3d 673 (Fla. 3d DCA 2016);

Gonzalez-Barrera v. Majorca Towers Condo., Inc., 272 So. 3d 424 (Fla. 3d

DCA 2019).




                                     2